In an action to recover damages for personal injuries, etc., the defendants Smithtown Fairfield Condominium, Inc., Longco-Fairfield Joint Venture, and M.D. Carlisle Realty Corp. appeal from an order of the Supreme Court, Queens County (Durante, *514J.), dated June 7, 1989, which denied their motion pursuant to CPLR 510 (3) to change the venue of the action from Queens County to Suffolk County.
Ordered that the order is affirmed, with costs.
Upon a motion pursuant to CPLR 510 (3) for a change of venue based upon the convenience of witnesses, the movant must establish the identity of the witnesses who allegedly will be inconvenienced, their willingness to testify, and the nature of their anticipated testimony (see, Alexandre v Pepsi-Cola Bottling Co., 150 AD2d 742, 743; Jansen v Bernhang, 149 AD2d 468, 469; Greene v Hillcrest Gen. Hosp., 130 AD2d 621). We note that aside from the appellants, only one other defendant, L&M Specialty, Inc., joined in the application, leaving two remaining defendants who did not. There was no explanation by the movants for the failure of those defendants to do so (see, Ferrigno v General Motors Corp., 134 AD2d 479, 481). The movants failed to satisfy the foregoing requirements, and their motion was properly denied. Thompson, J. P., Kunzeman, Eiber and Rosenblatt, JJ., concur.